      Case 4:17-cr-00313-JLH Document 601 Filed 04/24/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                         Plaintiff

v.                                  Case No.: 4:17−cr−00313−JLH

Morgan Stephen Poole                                                           Defendant
(Other Custody)




                                NOTICE OF HEARING


      PLEASE take notice that a Sentencing has been set in this case for August 26, 2019,
at 02:15 PM before Judge J. Leon Holmes in Little Rock Courtroom # 4D in the Richard
Sheppard Arnold United States Courthouse located at 600 West Capitol Avenue, Little
Rock, Arkansas.
      A writ must be prepared and submitted to the United States Marshal in order to
transport defendant to the proceeding.


DATE: April 24, 2019                             AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                      By: Cory D. Wilkins, Deputy Clerk




Electronic copy provided to:
U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
